Citation Nr: 0826338	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinnitus.

3.  Entitlement to service connection for residuals of a 
shell fragment wound of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to the 
benefits currently sought on appeal.

In April 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was subject to prior remand from the Board in May 
2006.  At that time, the Board ordered, in part, that all 
identified health care providers who treated the veteran for 
hearing loss or tinnitus be contacted in order to obtain 
treatment records relevant to the claims on appeal.  In May 
2006, the AMC contacted the veteran for the purpose of 
identifying such health care providers.  In September 2006, 
VA received notice from the veteran that he had been examined 
by VA at the Martinsburg, West Virginia facility in or around 
1999 for hearing loss, resulting in the issuance of bilateral 
hearing aids.  Although outpatient clinical records from 
Martinsburg are contained within the claims file for the 
period of January 2002 to January 2003, there is no evidence 
of any VA hearing evaluation and there are no records for the 
time period identified by the veteran.  As such, the 
requirements of the May 2006 order by the undersigned 
veterans law judge have not been fully satisfied.    

The order further required that the veteran be afforded a VA 
orthopedic examination to determine the nature, extent, and 
etiology of the residuals of a shell fragment wound of the 
left arm.  The examiner was instructed to "specifically 
provide an opinion as to whether it is at least as likely as 
not that any current residuals of a shell fragment wound of 
the left arm had their onset during service."  The exam 
report does not contain the requested opinion.

As a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders, the 
veteran must be afforded the necessary assistance in 
obtaining medical treatment records from Martinsburg VA 
Medical Center, and a medical opinion as to the likely 
incurrence of the identified shrapnel wound must be sought.  
See Stegall v. West, 11 Vet. App. 268 (1998).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following actions:

1.   Ensure that all identified and 
available medical or treatment records or 
reports relevant to the claims on appeal 
are associated with the claims file.  In 
particular, any records pertaining to 
evaluation of the veteran's hearing in or 
around 1999 must be obtained from 
Martinsburg VA Medical Center.  See 
Stegall, supra.

2.  If, and only if, such records 
pertaining to hearing loss and/or tinnitus 
are identified and associated with the 
claims file, but these records do not 
contain an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed hearing problem is medically 
related to the veteran's military service, 
such an opinion should be obtained.  If 
deemed necessary to render such an 
opinion, a VA audio examination should be 
provided to the veteran to determine the 
exact nature and etiology of any diagnosed 
hearing loss or tinnitus.

3.  VA must seek a medical opinion as to 
the likely incurrence of the veteran's 
identified left arm shrapnel wound.  The 
entire claims file must be reviewed by the 
opining physician, specifically to include 
the April 2008 VA examination and the 
veteran's personal statements as to how 
the injury occurred during service.  On 
the basis of the clinical findings, the 
physician must then provide an opinion 
regarding the nature, extent, and etiology 
of the shell fragment wound of the left 
arm found upon prior examination.  The 
examiner must specifically provide an 
opinion as to whether it is at least as 
likely as not that the documented shrapnel 
injury occurred during service resulting 
in the present residual findings.  The 
physician must provide a complete 
rationale for all opinions and conclusions 
expressed.  See Stegall, supra.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
